Per Curiam.

The respondent violated his duties as an attorney by failing to institute an action upon a personal injury claim entrusted to him by a client, as a result of which the Statute of Limitations barred suit. He is also guilty of professional neglect in failing to respond with reasonable dispatch to turn-over requests. However, respondent had previously turned the file over to another attorney for the purpose of trying to effectuate a settlement, and' there is support in the record for his statement that thereafter he “ just forgot about the case ”— particularly since the client’s claim does not appear to have possessed much merit. The Referee characterizes his actions as “ stupidly neglectful ”. We have taken into consideration the attorney’s previous good record and the fact that the Referee has found that no false representation to his client was made at any time. We cannot, hoivever, permit such unprofessional conduct to go unnoticed and accordingly, we censure the respondent.
Botein, P. J., Valente, McNally, Stevens and Bergan, JJ., concur.
Respondent censured.